 



EXHIBIT 10.4

ABM INDUSTRIES INCORPORATED
SERVICE AWARD BENEFIT PLAN

As Amended and Restated April 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. NAME, EFFECTIVE DATE, PURPOSE AND CONSTRUCTION
    1  
 
       
2. DEFINITIONS
    3  
 
       
3. ELIGIBILITY, PARTICIPATION AND BENEFICIARY DESIGNATION
    6  
 
       
4. BENEFITS
    8  
 
       
5. FORFEITURES OF BENEFITS
    9  
 
       
6. PARTICIPANTS’ ACCOUNTS
    11  
 
       
7. DISTRIBUTION OF BENEFITS
    12  
 
       
8. FIDUCIARY RESPONSIBILITY
    13  
 
       
9. ADMINISTRATIVE COMMITTEE
    15  
 
       
10. AMENDMENT AND TERMINATION
    18  

 



--------------------------------------------------------------------------------



 



ARTICLE 1

NAME, EFFECTIVE DATE, PURPOSE AND CONSTRUCTION

1.1 Plan Name

The Plan set forth in this document shall be designated the ABM Industries
Incorporated Service Award Benefit Plan.

1.2 Effective Date

The Effective Date of this Plan was November 1, 1989. This document reflects
amendments and changes made through April 6, 2005.

1.3 Purpose

The Plan is intended to qualify as a severance pay plan described in Department
of Labor Regulations 2510.3-1 (a) (2) and 2510.3-2 (b) and is intended to be
treated as a employee welfare plan under ERISA. The Plan is intended to provide
benefits to terminating employees based upon their loyal and dedicated service
to the Company and its Affiliates.

1.4 Construction

The following miscellaneous provisions shall apply in the construction of this
Plan document:

(a) State Jurisdiction

All matters respecting the validity, effect, interpretation and administration
of this Plan shall be determined in accordance with the laws of the State of
California except where preempted by ERISA or other federal statutes.

(b) Gender

Wherever appropriate, words used in the singular may include the plural or the
plural may be read as the singular, the masculine may include the feminine, and
the neuter may include both the masculine and the feminine.

(c) Application of References to Law

All references to sections of ERISA, or the Internal Revenue Code, other federal
or state statutes, any regulations or rulings thereunder, shall be deemed to
refer to such sections as they may subsequently be modified, amended, replaced
or amplified by any federal statutes, regulations or rulings of similar
application and import enacted by the Government of the

1



--------------------------------------------------------------------------------



 



United States, any duly authorized agency of the United States Government, any
State Government or duly authorized agency thereunder.

(d) Enforceable Provisions Remain Effective

If any provision of this Plan shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions of this Plan shall
continue to be fully effective.

(e) Headings

Headings are inserted for reference only and constitute no part of the
construction of this Plan.

1.5 Employment Relationship Not Affected

Nothing in this Plan document shall be deemed a contract between the Employer
and any Employee, nor shall the rights or obligations of the Employer or any
Employee to continue or terminate employment at any time be affected hereby.

2



--------------------------------------------------------------------------------



 



ARTICLE 2
DEFINITIONS

2.1 “Account” means the aggregate of all records maintained by the Committee for
purposes of determining a Participant’s or Beneficiary’s benefits under the
Plan.

2.2 “Affiliated Employer” means any corporation which is so designated by the
Board, which may include any corporation or business determined to be affiliated
under Code Section 414 or any other corporation or business which is affiliated
to some degree with the Employer.

2.3 “Award Date” means October 31, 1990, each succeeding October 31 and any
other date elected by the Board at its discretion. Effective January 1, 1991,
“Award Date” shall mean December 31, 1991 and each succeeding December 31.

2.4 “Beneficiary” means any person designated by a Participant.

2.5 “Board” shall mean the Board of Directors of the Employer.

2.6 “Code” means the Internal Revenue code of 1986, as amended (and regulations
issued thereunder).

2.7 “Committee” means the Administrative Committee designated under Article 9.

2.8 “Compensation” for any calendar year means all amounts paid to the Employee
and reported as wages on the Employee’s form W-2 for the year for services
rendered for the Employer or Affiliated Employers during the calendar year, and
all amounts which an Employee elected to have the Employer or affiliated
Employer contribute on his behalf to the ABM 401(k) Employee Savings Plan or the
ABM Deferred Compensation Plan for the calendar year. Compensation in excess of
$175,000 shall not be considered in the calculation of benefits; provided,
however, the $175,000 limit shall not replace any limit in place for any year
prior to 1996 under this Plan.

2.9 “Date of Eligibility” shall mean (1) for Eligible Employees hired after
October 31, 1989, the date on which the Employee first performs any service for
the Employer, (2) for Eligible Employees employed on or before October 31, 1989,
November 1, 1989. Effective January 1, 1992, “Date of Eligibility” shall mean
the January 1 following the date on which the Employee has Compensation in
excess of $50,000, or such other dollar amount as the Committee may from time to
time announce.

2.10 “Date of Hire” shall mean the date on which the Employee becomes an
employee of the Employer or an Affiliated Employer within the meaning of Code
Section 3121(d).

3



--------------------------------------------------------------------------------



 



2.11 “Disability” shall mean the permanent incapacity of a Participant, by
reason of physical or mental illness, to perform his usual duties for the
Employer, resulting in termination of his service with the Employer or any
Affiliated Employer. Disability shall be determined by the Committee in a
uniform and nondiscriminatory manner after consideration of such evidence as it
may require, which shall include a report of such physician or physicians as it
may designate.

2.12 “Eligible Employee” shall have the meaning as defined in Article 3.

2.13 “Eligible Participant” shall mean:

(a) An Eligible Employee who was employed continuously throughout the Fiscal
Year, or

(b) an Eligible Employee who terminated employment during the Fiscal Year due to
death, disability or after having reached his Normal Retirement Date.

2.14 “Employee” means any person considered under the rules of common law or
appropriate statute to be employed by the Employer or an Affiliated Employer,
except:

(a) Employees whose wages are determined by collective bargaining agreements,

(b) Employee Employees who are receiving pension contributions under a union
retirement plan, and

(c) Contract workers of the Employer or an Affiliated Employer who are employed
to perform principally manual work, including but not limited to elevator
operator, janitor, security worker, guard, window washer, stationary engineer,
painter, warehouseman, driver, parking attendant, mechanic, electrician, laundry
worker or service technician.

2.15 “Employer” means ABM Industries Incorporated, a Delaware corporation, and
such of its successors or assigns as may expressly adopt this Plan and agree in
writing to continue this Plan.

2.16 “Entry Date” means November 1, 1989, and each succeeding November 1.
Effective January 1, 1991, “Entry Date” means January 1 and each succeeding
January 1.

2.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.18 “Fiscal Year” means the accounting year of the Plan, which is the 12-month
period ending October 31. Effective January 1, 1991, “Fiscal year” means the
12-month period ending December 31.

2.19 “Normal Retirement Date” means the date of the Participant’s 62nd birthday.

2.20 “Participant” means any Employee who has entered the Plan and been credited
with Service Award Benefits but has not yet had such benefits distributed.

2.21 “Plan” means the arrangement created by this document.

4



--------------------------------------------------------------------------------



 



2.22 “Plan Administrator” means the Administrative Committee, discussed in
Article 9.

2.23 “Service Award Benefit” means the benefit calculated under Section 4.2.

5



--------------------------------------------------------------------------------



 



ARTICLE 3
ELIGIBILITY, PARTICIPATION AND BENEFICIARY DESIGNATION

3.1 Definitions

(a) “Eligible Employee” means any Employee of the Employer or an Affiliated
Employer whose Compensation is $50,000 or greater in any calendar year. The
$50,000 dollar amount may be adjusted from time to time as the Plan
Administrator may deem necessary. The foregoing notwithstanding, an Employee
shall not be an Eligible Employee during any Fiscal Year the Employee is also
eligible to receive contributions under or make 401(k) contributions to the ABM
401(k) Employee Savings Plan.

(b) There shall be no additional Eligible Employees designated after
December 31, 2001.

3.2 Participation

(a) Initial Participants

Employees who are Eligible Employees as of October 31, 1989 shall become
Participants as of November 1, 1989.

(b) Newly Hired Employees

Employees who are hired after October 31, 1989, shall become Participants as of
the first November 1, or such earlier date, after certification by the Committee
that the Employee is an Eligible Employee. Employees hired after January 1, 1991
shall become Participants as of the first January 1, or such earlier date, after
certification by the Committee that the Employee is an Eligible Employee.

(c) Other Employees

Other Employees shall become Participants as of the first November 1, or such
earlier date, after certification by the Committee that the Employee is an
Eligible Employee. Effective January 1, 1991,the November 1 participation date
in this Article shall be changed to January 1.

(d) Rehired Employees

A rehired Employee shall be treated as an Employee hired after October 31, 1989,
unless the Employee was a Participant in the Plan. Section 2.16 of the Plan
notwithstanding, former Plan Participants shall renew their participation in the
Plan as of the July 1 or January 1 coinciding with or next following their date
of rehire provided they are otherwise eligible for the Plan.

3.3 Beneficiary Designation

6



--------------------------------------------------------------------------------



 



(a) Designation Procedure

Each Eligible Employee, upon becoming a Participant shall designate a
Beneficiary or Beneficiaries to receive benefits under the Plan after his death.
A Participant may change his beneficiary designation at any time. Each
beneficiary designation shall be in a form prescribed by the Committee and will
be effective only when filed with the Committee during the Participant’s
lifetime. Each beneficiary designation filed with the Committee will cancel all
previously filed Beneficiary designations.

(b) Lack of Designation

In the absence of a valid designation, the Participant’s benefits under the Plan
shall be distributed to the Participant’s surviving spouse, or if there is no
surviving spouse to the Participant’s estate.

3.4 Committee Determines Eligibility

Compliance with the eligibility requirements shall be determined by the
Committee, which shall also inform each Eligible Employee of his becoming a
Participant. The Committee shall provide each participant with a summary plan
description in compliance with ERISA and regulations thereunder.

7



--------------------------------------------------------------------------------



 



ARTICLE 4
BENEFITS

4.1 Credits for Service Award Benefits

(a) On each Award Date, commencing October 31, 1990, the Board shall Credit the
Account of each Eligible Participant with 7 days, to be used in the calculation
of Benefits under Article 4.2. For the short Fiscal Year beginning October 1,
1991 and ending December 31, 1991, the Board shall determine the number of days
to be credited to each Eligible Participant, if any.

(b) In addition to (a) above, on each Award Date, commencing October 31, 1990,
the Board may, in it’s sole discretion, designate an additional number of days
to be credited to the Account of each Eligible Participant.

(c) If an employee reenters the Plan on July 1 of any year, the
Employee/Participant shall be to 1/2 the number of days awarded under (a) and
(b) above to other Employees who participated for the entire year.

4.2 Calculation of Service Award Benefit

Upon termination of employment, the Committee shall determine the benefit
payable to the Participant. The benefit shall be equal to the number of days
credited to the Account of the eligible Employee multiplied by the average
annual Compensation received in the three full calendar ears of full-time
employment preceding the year of termination converted to a daily rate of pay.
For purposes of this calculation, a year shall consist of 260 days.

4.3 Limitation on Benefits

In no event shall the benefits payable under this Plan combined with the
benefits under the severance pay plan of the Employer, as described in
Chapter 3, III, (b) of the ABMI Personnel Policy and Procedure Manual, as it may
be amended or revised from time to time, exceed two times the Compensation
received by the Participant in the twelve month period preceding the
Participant’s termination from employment.

8



--------------------------------------------------------------------------------



 



ARTICLE 5
FORFEITURES OF BENEFITS

5.1 Forfeiture for Short Service

A Participant who terminates employment prior to completing 5 full years of
service, measured from the Employee’s Date of Hire, for the Employer or an
Affiliated Employer shall forfeit all benefits under this Plan. A Participant
will be credited with one year of service for each 12 month period of continuous
employment wit the Employer or an Affiliated Employer.

5.2 Exceptions

(a) Death

Notwithstanding Article 5.1 above, a Participant’s benefits under this Plan
shall not be forfeitable if the termination of employment is due to the death of
the Participant.

(b) Disability

Notwithstanding Article 5.1 above, a Participant’s benefits under this Plan
shall not be forfeitable upon a finding by the Committee that the Participant’s
termination of employment is due to Disability defined in Article 2.11.

(c) Normal Retirement

Notwithstanding Article 5.1 above, a Participant’s benefits under this Plan
shall not be forfeited if the Participant’s termination occurs after the
Participant’s Normal Retirement Date under this Plan.

(d) Notwithstanding Article 5.1 above, if a Participant’s employment is
terminated by action of the Employer as part of the divestiture of Amtech
Elevator Services, the Participant’s Account under the Plan shall become fully
vested on the closing of the divestiture transaction.

5.3 Unallocatable Participants

If all or any portion of a Participant’s benefits become payable under this
Plan, and the Committee after a reasonable search cannot locate the Participant
or his Beneficiary (if such Beneficiary is entitled to payment) the Account
shall be Forfeited as of the end of the third Fiscal Year following the
Participant’s termination from employment.

5.4 Forfeiture for Cause

9



--------------------------------------------------------------------------------



 



A Participant who is terminated from employment because of theft, defalcation,
or embezzlement from the Employer, an Affiliated Employer, or a customer or
client of either the Employer or an Affiliated Employer, shall forfeit all
benefits under this Plan.

10



--------------------------------------------------------------------------------



 



ARTICLE 6
PARTICIPANTS ACCOUNTS

6.1 Service Award Account

The Committee shall maintain an accounting of the number of days and weeks, or
portions thereof, awarded to each Participant along with a record of the
Compensation received by the Participant for the current calendar year and the
two preceding calendar years.

6.2 Statement of Accounts

At least annually, the Committee will provide the Participant with a statement
of the status of the Participant’s Account and the record of Compensation in
that Account. In the event of any error, the Participant is entitled to request
the Committee to correct either the number of days or weeks credited, or the
Compensation credited.

11



--------------------------------------------------------------------------------



 



ARTICLE 7
DISTRIBUTION OF BENEFITS

7.1 General

Benefits under the Plan are paid solely from the assets of the Employer. This
Plan document grants the Participants no greater right to the assets of the
Employer and Affiliated Employers than that enjoyed by any unsecured creditor of
the Employer and Affiliated employers.

7.2 Administrative Rules

(a) Authority

Distributions to Participants shall be made only in accordance with the
directions of the Committee, which shall be governed by the terms of this Plan
documents.

(b) Claims

A Participant’s Beneficiary has the right to file a claim for benefits as set
forth in Article 9.7.

7.3 Timing and Amount of Distributions

Effective April 6, 2005, a Participant shall receive his or her benefits in a
single lump payment soon as administratively feasible following the termination
of employment by the Participant. Participants who have terminated employment
prior to April 6, 2005 shall receive any unpaid benefits as soon as
administratively feasible.

12



--------------------------------------------------------------------------------



 



ARTICLE 8
FIDUCIARY RESPONSIBILITY

8.1 Named Fiduciary

The authority to control and manage the operation and administration of the Plan
shall be allocated between the Employer, the Affiliated Employer and the
Committee, all of whom are named fiduciaries under ERISA.

8.2 Fiduciary Standards

Each fiduciary shall discharge its duties with respect to the Plan solely in the
interest of the Participants and Beneficiaries as follows:

(a) For the exclusive purpose of providing benefits to Participants and their
Beneficiaries;

(b) With the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;

(c) In accordance with the Plan document.

8.3 Fiduciaries Liable for Breach of Duty

A fiduciary shall be liable, as provided in ERISA, for any breach of his
fiduciary responsibilities. In addition, a fiduciary under this Plan shall be
liable for a breach of fiduciary responsibility of another fiduciary under this
Plan as provided under ERISA Section 405.

8.4 Fiduciary May Employ Agents

Any person or group of persons may serve in more than one fiduciary capacity
with regard to the Plan. A fiduciary, with the consent of the Employer, may
employ one or more persons to render advice and assistance with regard to any
function such fiduciary has under the Plan. The expenses of such persons shall
be paid by the Employer.

8.5 Authority Outlined

(a) Employer Authority

The Employer has the authority to amend and terminate the Plan, and to appoint
and remove members of the Committee.

(b) Committee Authority

The Committee has the authority to:

13



--------------------------------------------------------------------------------



 



(i) Maintain the records of Accounts of the Participants;

(ii) Furnish and correct errors in statements of Accounts;

(iii) Establish the standards for determining Disability under the Plan;

(iv) Construe the Plan document and questions thereunder; and

(v) Employ advisors and assistants.

8.6 Fiduciaries Not to Engage in Prohibited Transactions

A fiduciary shall not cause the Plan to engage in a transaction if he knows or
should know that such transaction constitutes a prohibited transaction under
ERISA Section 406 or code Section 4975, unless such transaction is exempted
under ERISA Section 408 or Code Section 4975.

14



--------------------------------------------------------------------------------



 



ARTICLE 9
ADMINISTRATIVE COMMITTEE

9.1 Appointment of Administrative Committee

The Compensation Committee of the Board of Directors of Employer shall appoint
an Administrative Committee to manage and administer this Plan in accordance
with the provisions hereof, each member to serve for such term as the
Compensation Committee of the Board of Directors of Employer may designate or
until a successor member has been appointed or until removed by the Compensation
Committee of the Board of Directors of Employer. Members shall serve without
compensation for committee services. All reasonable expenses of the Committee
shall be paid by the Employer.

9.2 Committee Operating Rules

The Committee shall act by agreement of a majority of its members, either by
vote at a meeting or in writing without a meeting. By such action, the Committee
may authorize one or more members to execute documents on its behalf. In the
event of a deadlock or other situation which prevents agreement of a majority of
the Committee members, the matter shall be decided by the Employer.

9.3 Duties of Plan Administrator

The Committee is the Plan Administrator under ERISA and shall have the duty and
authority to comply with the reporting and disclosure requirements of ERISA
which are specifically required of the Plan Administrator.

9.4 Duties of the Committee

The Committee shall keep on file a copy of this Plan, including any subsequent
amendments and the latest annual report required under Title I of ERISA for
examination by Participants during the business hours.

9.5 Committee Powers

The Committee has the power and duty to do all things necessary or convenient to
effect the intent and purpose of this Plan, whether or not such powers and
duties are specifically set forth herein. Not in limitation but in amplification
of the foregoing, the Committee shall have the power to construe the Plan
document and to determine all questions hereunder. Decisions of the Committee
made in good faith upon any matters within the scope or its authority shall be
final and binding on the Employer, the Affiliated Employers, the Participants,
their Beneficiaries and all others. The Committee shall at all times act in a
uniform and nondiscriminatory manner in making and carrying out its decisions,
and may from time to time prescribe and modify uniform rules of interpretation
and administration.

15



--------------------------------------------------------------------------------



 



9.6 Committee May Retain Advisors

With the approval of the Employer, the Committee may from time to time or on a
continuing basis, retain such agents and advisors including, specifically,
attorneys, accountants, actuaries, consultants and administrative assistants, as
it considers necessary to assist it in the proper performance of its duties. The
expenses of such agents or advisors shall be paid by the Employer.

9.7 Claims Procedure

(a) Claims Must Be Submitted Within 60 Days

The Committee shall determine Participants’ and Beneficiaries’ rights and
benefits under the Plan. In the event of a dispute over benefits, a Participant
or Beneficiary may file a written claim for benefits with the Committee,
provided that such claim is filed within 60 days of the date the Participant or
Beneficiary receives notification of the Committee’s determination.

(b) Requirements for Notice of Denial

If a claim is wholly or partially denied, the Committee shall provide the
claimant, setting forth:

(i) The specific reason for the denial;

(ii) Specific references to the pertinent provisions on which the denial is
based;

(iii) A description of any additional material or information necessary for the
claimant to perfect the claim with an explanation of why such material or
information is necessary; and

(iv) Appropriate information as to the steps to be taken if the claimant wishes
to submit his or her claim for review. The notice of denial shall be given
within a reasonable time period but not later than 90 days of the date the claim
is filed, unless special circumstances require an extension of time for
processing the claim. If such extension is required, written notice shall be
furnished to the claimant within 90 days of the date the claim was filed stating
the special circumstances requiring an extension of time and the date by which a
decision on the claim can be expected, which shall be no more than 180 days from
the date the claim was filed. If no notice of denial is provided as herein
described, the claimant may appeal the claim as though the claim had been
denied.

(c) Claimant’s Rights if Claim Denied

The claimant and/or his representative may appeal the denied claim and may:

(i) Request a review upon written request to the Committee;

16



--------------------------------------------------------------------------------



 



(ii) Review pertinent documents; and

(iii) Submit issues and comments in writing; provided that such appeal is made
within 60 days of the date the claimant received notification of the denied
claim.

(d) Time Limit on Review of Denied Claim

Upon receipt of a request for review, the committee shall provide written
notification of its decision to the claimant stating the specific reasons and
referencing specific Plan provisions on which its decision is based, within a
reasonable time period but not later than 60 days after receiving the request,
unless special circumstances require an extension for processing the review. If
such an extension is required, the Committee shall notify the claimant of such
special circumstances and of the date, no later than 120 days after the original
date the review was requested, on which the Committee will notify the claimant
of its decision.

(e) No Legal Recourse Until Claims Procedure Exhausted.

In the event of any dispute over benefits under this Plan, all remedies
available to the disputing individual under this Article 9.7 must be exhausted
before legal recourse of any type is sought.

9.8 Committee Indemnification

To the fullest extent permitted by law, the Employer agrees to indemnify, to
defend, and hold harmless the members of the Committee, individually and
collectively, against any liability whatsoever for any (1) action taken or
omitted by them in good faith in connection with this Plan or their duties
hereunder, and (2) expenses or losses for which they may become liable as a
result of any such actions or non-actions, unless resultant from their own
willful misconduct. The Employer may purchase insurance for the Committee to
cover any of their potential liabilities with regard to the Plan.

17



--------------------------------------------------------------------------------



 



ARTICLE 10
AMENDMENT AND TERMINATION

10.1 Employer May Amend Plan

The Compensation Committee of the Board of Directors of Employer or to the
extent provided below, the Administrative Committee, may at any time modify or
amend any or all of the provisions of the Plan. The Administrative Committee may
amend the Plan to bring the Plan into compliance with applicable law or, to make
such other changes as the Administrative Committee deems desirable, provided
that such changes do not materially increase the cost of the Plan to Employer or
take the Plan out of compliance with applicable law; and provided further that
the Committee may not admit new participants to the Plan or amend this
Article 10.

10.2 Employer May Terminate Plan

The Employer has established the Plan with the bona fide intention and
expectation that the Plan will continue indefinitely, but the Employer shall be
under no obligation to maintain the Plan for any given length of time and the
Compensation Committee of the Board of Directors of Employer may, in its sole
discretion, terminate the Plan at any time without any liability, except as to
the payment of benefits earned under this Plan prior to the date this Plan is
terminated.

18